1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               Case No.: 18cv2868-L-MDD
12                             Petitioner,
                                             ORDER GRANTING MOTION TO
13   v.                                      RECONSIDER AND GRANTING
                                             PETITION TO ENFORCE
14   STATE OF CALIFORNIA, et al.,
                                             ADMINISTRATIVE SUBPOENA
15                           Respondent.
                                             [ECF NO. 12]
16
17        Before the Court is the motion of the United States for the Court to
18   reconsider its denial of its Petition to enforce an administrative subpoena
19   served by the United States Drug Enforcement Administration upon the
20   CURES 2.0 program of the State of California. The Petition was filed on
21   December 21, 2018. (ECF No. 1). Respondents filed their opposition on
22   February 11, 2019. (ECF No. 4). Petitioner replied, with leave of Court, on
23   February 22, 2019. (ECF No. 8). The Court denied the Petition on March 5,
24   2019. (ECF No. 9). On March 7, 2019, Petitioner requested permission to file
25   supplemental evidence. (ECF No. 10). The Court granted permission
26   requiring Petitioner to bring its supplemental evidence forward in a motion
27

                                             1
                                                                       18cv2868-L-MDD
1    for reconsideration. (ECF No. 11). The motion is now before the Court.
2    Respondent opposed on March 22, 2019. (ECF No. 13).
3          “CURES” is an acronym for California’s Controlled Substance
4    Utilization Review and Evaluation System. (ECF No. 4 at 2).1 According to
5    the Respondents, the CURES database contains sensitive patient information
6    including the records of all prescriptions for controlled substances dispensed
7    in California. (Id.). The purpose of CURES is to assist healthcare
8    practitioners to ensure appropriate prescribing and to help law enforcement
9    and regulatory agencies in their efforts to control diversion and abuse of
10   controlled substances. (Id.).
11         The federal Drug Enforcement Administration (“DEA”) is empowered by
12   federal law to investigate violations of the federal Controlled Substances Act
13   and empowered to issue administrative subpoenas in support of its
14   investigations. (ECF No. 1-2 at 4).
15         The administrative subpoena served upon Respondents called for the
16   production of the records of five individuals for the period January 1, 2014, to
17   June 26, 2018. Respondents refused to comply unless DEA satisfied certain
18   preconditions.
19                                  LEGAL STANDARD
20         In a proceeding to enforce an administrative subpoena, the court’s
21   inquiry is “quite narrow.” United States v. Golden Valley Elec. Ass’n, 689
22   F.3d 1108, 1113 (9th Cir. 2012). There are three key questions to consider:
23         1. Whether Congress granted the authority to investigate;
24         2. Whether procedural requirements have been followed; and
25
26
     1The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                2
                                                                              18cv2868-L-MDD
1         3. Whether the evidence is relevant and material to the investigation.
2    Id. If these requirements are met, the subpoena should be enforced unless it
3    is too indefinite or broad. Id.
4                                      DISCUSSION
5         The Court previously ruled that Petitioner met the first two prongs of
6    the inquiry required by Golden Valley Elec. Ass’n. The dispute before the
7    Court was in connection with the third prong, whether the Petitioner
8    demonstrated that the evidence sought is relevant and material to the
9    investigation. In denying the Petition, the Court found that in order to
10   enforce an administrative subpoena in the district court, the United States is
11   required to submit a declaration sufficient to demonstrate that the requested
12   records are relevant and material to an ongoing investigation. See FDIC v.
13   Garner, 126 F.3d 1138, 1142-43 (9th Cir. 1997) citing United States v. Stuart,
14   489 U.S. 353, 360 (1989). Having not supplied such a declaration, the
15   Petition was denied. (ECF No. 9).
16        With its Motion for Reconsideration, Petitioner has submitted the
17   Declaration of Special Agent Patrick Wolfe of the U. S. Drug Enforcement
18   Administration. (ECF No. 12-2). The Declaration provides that the
19   administrative subpoena at issue was served in connection with on ongoing
20   investigation into the possible diversion of fentanyl which may be related to a
21   death. The Declaration is sufficient to establish the relevance and
22   materiality required in the third prong of the Golden Valley analysis.
23        Respondent opposes on the grounds that this is not new evidence and
24   not appropriate for reconsideration. Respondent technically is correct, but
25   the Court invited the motion and will exercise its discretion to consider it.
26   Respondent also re-asserts its position that the Court should impose
27   protective order-type restrictions upon DEA’s use of the information. The

                                             3
                                                                         18cv2868-L-MDD
1    Court finds no reason to believe that DEA will not follow its own regulations
2    regarding the confidentiality of its investigations and declines to impose the
3    conditions suggested by Respondent.
4                                   CONCLUSION
5         Upon reconsideration, the Petition of the United States to enforce the
6    administrative subpoena served by DEA upon the State of California CURES
7    program is GRANTED. Respondent must comply within 30 days of this
8    Order, absent a contrary agreement of the parties or further Order of the
9    Court.
10        IT IS SO ORDERED.
11   Dated: March 26, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            4
                                                                        18cv2868-L-MDD
